Citation Nr: 9929479	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-26 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of bilateral 
perforated tympanic membranes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified military service from August 1972 to 
August 1975.  The veteran served with the U.S. Naval Reserves 
from October 1976 to October 1979.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In February 1999, the RO denied service connection for 
tinnitus.  The record does not contain a notice of 
disagreement as to this adverse decision.  In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (Absent a 
Notice of Disagreement, a Statement of the Case, and a 
Substantive Appeal, the Board has no authority to proceed to 
a decision).  

In addition, the Board observes that a review of the evidence 
of record appears to have reasonably raised the issue of 
entitlement to service connection for sinusitis.  As this 
claim has not been developed for appellate review, it is 
referred to the RO for appropriate action.  See Suttman v. 
Brown, 5 Vet. App. 127, 132 (1993).  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to 
the extent possible.  

2. The claim of entitlement to service connection for 
residuals of bilateral perforated tympanic membranes is 
not supported by cognizable evidence showing a current 
disability related to her period of service. 


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of bilateral perforated tympanic membranes is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that she sustained bilateral perforated 
tympanic membranes in-service while a flight attendant in 
1974 (active duty) and in 1979 (active duty for training 
status).  She maintains that she presently suffers from 
residuals of bilateral perforated tympanic membranes.  The 
veteran describes the symptoms related to the perforated 
tympanic membranes as pain and pressure in her ears.  

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  However, a claim of 
service connection is not evaluated unless the person 
claiming VA benefits meets the initial burden of submitting 
evidence "sufficient to justify a belief in a fair and 
impartial individual that the claim is well-grounded."  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  A 
claim that is well-grounded is plausible, meritorious on its 
own, or capable of substantiation.  Murphy, supra; Moreau v. 
Brown, 9 Vet. App. 389, 393 (1996).  

A well-grounded claim for service connection requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 489, 504 (1995); see also Epps v. Gober 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (Expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. § 3.303(b) by evidence that the 
condition was "noted" during service; evidence showing 
post-service continuity of symptomatology; and medical 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  For the purposes of determining whether 
a claim is well-grounded, the credibility of the evidence in 
support of the claim is presumed.  Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995).  

Service department records reflect that the veteran's 
secondary military occupational specialty was flight 
attendant.  The reports of medical examination dated in March 
and December 1972 reflect that the drums (perforation) were 
evaluated as normal.  A July 1973 request for an allergy 
consult reflects inter alia no ear perforation.  The consult 
dated in July 1973 reflects that the ears were unremarkable 
on examination.  In December 1973, the ears were clear.  On 
admission for a tonsillectomy in May 1974, the ears were 
evaluated as normal.  A September 1974 entry reflects chronic 
sinus problem and history of perforated tympanic membrane in 
the past - unsure of the date or which ear.  On examination, 
the tympanic membranes were intact bilaterally with no 
evidence of perforation or scarring.  The report of medical 
examination dated in September 1974 reflects that the 
tympanic membranes were intact bilaterally and that there was 
no perforation or scarring noted.  On several occasions in 
November 1974, the ears were evaluated as within normal 
limits and clear bilaterally.  The diagnoses were Barotitis 
secondary to upper respiratory infection.  In December 1974, 
the ears were evaluated as within normal limits.  The 
separation examination dated in July 1975 reflects that the 
drums (perforation) were evaluated as normal.  

Service department records for the naval reserve period, 
October 1976 to October 1979, reflect that the drums 
(perforation) were evaluated as normal in September 1977.  
The Annual Certificate of Physical Condition dated in October 
1978 bears no notation for hospitalizations for injuries or 
diseases in the past 12 months or physical defects that may 
restrict performance on active duty above the veteran's 
signature.  A June 1979 entry reflects inter alia pain and 
fluid in both ears noted with tympanic membrane bulge and 
past history of perforated tympanic membrane.  Other 
assessments in June 1979 did not reflect that the veteran had 
a present perforated tympanic membrane.  A late June 1979 
entry reflects that the veteran's ENT condition had 
stabilized and she was released from active duty for training 
status.  

Private medical records from Dr. Wetsman, Alvarado Ear Nose & 
Throat Associates, dated for the period of October 1994 to 
April 1996 consist of reports from Mercy Healthcare San Diego 
dated in October 1994 and Scripps Hospital East County dated 
in December 1994.  In essence these records reflect 
complaints of ear pain, pressure, and that the right ear 
pops/clicks.  Serial examinations reflect inter alia intact 
tympanic membranes with and without debris.  

Medical records from the University of California - San Diego 
Medical Center dated in March and June 1997 reflect inter 
alia history of bilateral tympanic membrane perforations x 2.  
The March 1997 entry reflects bilateral tympanic membrane 
scarring bands visualized.  

Testimony from the September 1997 personal hearing reflects 
that she was told by a doctor in sickbay that she had 
perforated tympanic membranes following multiple touch and go 
landings in DC-9s.  On the last landing, she was screaming in 
excruciating pain.  She reportedly was seen in sickbay that 
day - in September 1974.  The physical examination findings 
were not put in her medical records but she was informed to 
come in to sickbay the next time her "sinuses act up".  On 
several occasions thereafter, she would not fly until the 
sinus [problem] resolved.  The next time she never 
excruciating ear pain was on reserve duty.  She never had ear 
problems or ear trauma prior to enlisting in the military.  
She had an identical reoccurrence in June 1979 which made her 
feel that she had perforated the eardrums again.  She was 
examined by a hospitalman.  In 1990, she experienced a sharp 
pain in her right ear and went to see Dr. Jimenez (sic).  He 
gave her some medication.  She did not pay the fee to obtain 
his records.  

The RO received an undated medical statement from Dr. P. 
Pettit, Family Practitioner, in September 1997 which briefly 
notes that the veteran had perforated ear drums in 1974 while 
a flight attendant, and again in 1979.  

In September 1997, the RO was informed by the offices of Dr. 
Jimanez (sic) that the veteran's medical records should be in 
storage and that there was a fee to retrieve the records.  
The RO informed the veteran in January 1998 of this 
correspondence and that if she wished the evidence to be 
considered in her appeal she should provide the records after 
paying the retrieval charge.  As of this date, the records of 
Dr. Jimanez (sic) have not been associated with the claims 
folder.  

The VA ear disease examination in October 1998 reflects that 
on review of the documentation to include the veteran's old 
medical records, there is no objective evidence that she ever 
had a tympanic membrane perforation.  On physical 
examination, the tympanic membranes were intact.  The 
examiner detected no overt evidence of scarring or other 
findings to suggest a previous tympanic membrane perforation, 
although this clearly does not rule out the possibility of 
one having had occurred.  He opined that there certainly was 
no way to definitively say one way or the other that the 
veteran did or did not suffer tympanic membrane perforations 
as a result of barotrauma back in 1974.  However, the lack of 
any objective evidence recorded during medical visits at that 
time and certainly the lack of any long-term sequelae with 
regards to the integrity of her tympanic membrane would 
suggest that it is equally likely that she never suffered a 
tympanic membrane perforation, as in fact she claims that she 
did.  When asked what perforated membranes means, the veteran 
described sensations of pain and pressure that do not go 
away.  A disability relative to perforation of the tympanic 
membranes was not diagnosed.

The Board has reviewed the veteran's file in its entirety and 
has considered the veteran's assertions.  The veteran cannot 
meet her initial burden by relying on her own opinion as to 
medical matters.  If the determinative issue is one of 
medical etiology or a medical diagnosis, competent medical 
evidence must be submitted to make the claim well-grounded.  
See Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, where 
the issue does not require medical expertise, lay testimony 
may be sufficient.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Therefore, the veteran's statements regarding the 
pain and pressure she felt is competent, but not to relate 
those symptoms to a diagnosis or cause.  

Neither the service medical records nor the post service 
medical records reflect the evaluation or treatment of 
perforated tympanic membranes.  The two instances in-service, 
September 1974 and June 1979 merely reflect history of 
perforated tympanic membranes.  On separation from active 
duty in 1975 and active duty for training in 1979, the drums 
(perforations) were evaluated as normal.  In essence, there 
is no medical evidence that establishes that the veteran 
sustained perforated tympanic membranes while on any active 
duty period.  Even though the March 1997 entry from the 
University of California - San Diego Medical Center reflects 
bilateral tympanic membrane scarring visualized, it does not 
relate this occurrence to any specific incident.  The records 
of Dr. Wetsman, the University of California - San Diego 
Medical Center, and the VA fail to establish that the veteran 
currently has residuals of perforated tympanic membranes that 
were incurred in-service.  In that respect, the veteran has 
submitted no cognizable evidence to support her claim.  
Therefore, the claim for service connection for residuals of 
bilateral perforated tympanic membranes is not well-grounded.  

Since the veteran failed to submit evidence in support of a 
plausible claim, the VA is under no duty to assist her in any 
further development of the claim.  38 U.S.C.A. § 5107(a).  
Further, the veteran's burden to submit evidence sufficient 
to establish a well-grounded claim is the veteran's alone and 
is not relieved by the benefit of the doubt provision.  38 
U.S.C.A. § 5107(b); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete her application 
for the claim of service connection for residuals of 
bilateral perforated tympanic membranes.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996); Robinette v. Brown, 8 
Vet. App. at 77-78. 


ORDER

Service connection for residuals of bilateral perforated 
tympanic membranes is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals







